                Case 2:18-cr-00058-JAM Document 95 Filed 06/17/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY S. HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00058-JAM
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   ROBERT JOSEPH MAHER,                                DATE: June 23, 2020
                                                         TIME: 9:15 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17          This case is set for status on June 23, 2020. On May 13, 2020, this Court issued General Order

18 618, which suspends all jury trials in the Eastern District of California “until further notice.” Further,

19 pursuant to General Order 611, this Court’s declaration of judicial emergency under 18 U.S.C. § 3174,

20 and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial

21 emergency, this Court has allowed district judges to continue all criminal matters to a date after May 2,
        1
22 2021. This and previous General Orders, as well as the declarations of judicial emergency, were

23 entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:18-cr-00058-JAM Document 95 Filed 06/17/20 Page 2 of 5


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00058-JAM Document 95 Filed 06/17/20 Page 3 of 5


 1 for the status. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.      By previous order, this matter was set for status on June 23, 2020.

 7          2.      By this stipulation, defendant now moves to continue the status conference until

 8 September 15, 2020 at 9:15 a.m., and to exclude time between June 23, 2020, and September 15, 2020,

 9 under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

10          3.      The parties agree and stipulate, and request that the Court find the following:

11                  a)      The government has produced over 14,000 pages of discovery in this case, as well

12          as five compact discs containing audio files. This discovery is subject to a protective order (ECF

13          46) which affects the manner, and therefore speed, in which defense counsel is able to review

14          this lengthy discovery with her client.

15                  b)      The parties continue to meet and confer regarding various issues, including,

16          among other things, the determination of actual and intended loss in this case, which would

17          affect sentencing and restitution determinations. These communications affect assessment of

18          resolution options and defense preparation for trial, and have prompted additional points of

19          investigation and research for defense counsel, as well as items to discuss with the defendant.

20                  c)      Counsel for defendant desires additional time to review the voluminous

21          discovery, consult with her client, conduct investigation and research related the charges and

22          resulting from review of the discovery and discussions with government, and to otherwise

23          prepare for trial.

24                  d)      Counsel for defendant believes that failure to grant the above-requested

25          continuance would deny him/her the reasonable time necessary for effective preparation, taking

26          into account the exercise of due diligence.

27                  e)      The government does not object to the continuance.

28                  f)      In addition to the public health concerns cited by the General Orders and

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
                  Case 2:18-cr-00058-JAM Document 95 Filed 06/17/20 Page 4 of 5


 1           declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

 2           ends-of-justice delay is particularly apt in this case because the defendant is currently in custody,

 3           and counsel’s ability to review discovery pursuant to the protective order and confer with her

 4           client has been affected by recent public health safety measures which limit personal contact

 5           with others. Additionally, defense counsel’s ability to conduct the necessary investigation and

 6           research into loss calculation and other issues in preparation for trial has been affected by the

 7           public health safety measures and entity closures instituted in recent months in response to the

 8           COVID-19 pandemic.

 9                   g)     Based on the above-stated findings, the ends of justice served by continuing the

10           case as requested outweigh the interest of the public and the defendant in a trial within the

11           original date prescribed by the Speedy Trial Act.

12                   h)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13           et seq., within which trial must commence, the time period of June 23, 2020 to September 15,

14           2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

15           T4] because it results from a continuance granted by the Court at defendant’s request on the basis

16           of the Court’s finding that the ends of justice served by taking such action outweigh the best

17           interest of the public and the defendant in a speedy trial.

18           4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

19 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

20 must commence.

21

22

23

24

25

26 //

27 //

28 //

        STIPULATION REGARDING EXCLUDABLE TIME              4
        PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00058-JAM Document 95 Filed 06/17/20 Page 5 of 5


 1        IT IS SO STIPULATED.

 2

 3
     Dated: June 16, 2020                           MCGREGOR W. SCOTT
 4                                                  United States Attorney
 5
                                                    /s/ AMY S. HITCHCOCK
 6                                                  AMY S. HITCHCOCK
                                                    Assistant United States Attorney
 7

 8
     Dated: June 16, 2020                           /s/ CANDICE L. FIELDS
 9                                                  CANDICE L. FIELDS
10                                                  Counsel for Defendant
                                                    ROBERT JOSEPH MAHER
11

12

13

14
                                        FINDINGS AND ORDER
15
          IT IS SO FOUND AND ORDERED this 17th day of June, 2020.
16

17                                                   /s/ John A. Mendez
                                               THE HONORABLE JOHN A. MENDEZ
18                                             UNITED STATES DISTRICT COURT JUDGE

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      5
     PERIODS UNDER SPEEDY TRIAL ACT
